Opinion issued February 4, 2016




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-15-01091-CR
                          ———————————
                       JOCOBI THOMAS, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 184th District Court
                          Harris County, Texas
                      Trial Court Case No. 1451303


                        MEMORANDUM OPINION

      Appellant, Jocobi Thomas, pled guilty to the offense of credit card abuse

involving the elderly, a third degree felony. In accordance with Thomas’s plea

bargain with the State, the trial court sentenced Terry on November 19, 2015 to
seven years in the Institutional Division of the Texas Department of Criminal

Justice. On December 11, 2015, Thomas filed a notice of appeal.

       In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006); TEX. R.

APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing that the

defendant has the right of appeal has not been made part of the record. TEX. R. APP.

P. 25.2(d).

       Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports

the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.

App. 2005). Because appellant has no right of appeal, we must dismiss this appeal.

See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of

appeals, while having jurisdiction to ascertain whether an appellant who plea-

bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal

without further action, regardless of the basis for the appeal.”).

       Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                        PER CURIAM


                                            2
Panel consists of Justices Higley, Huddle, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3